                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


UNITED STATES OF AMERICA,

                            Plaintiff,
v.                                                          Case No. 2:18-cr-29-02
                                                            HON. JANET T. NEFF
KRISTEN NICOLE MERCIER,

                      Defendant.
_______________________________/

                                 ORDER OF DETENTION

       Defendant appeared before the undersigned on November 7, 2018 for hearing

on plea agreement and appearance after arrest on a warrant for bond violation.

       Defendant was arrested on October 25, 2018 on a warrant for failure to comply

with the conditions of the September 24, 2018 bond and order setting conditions of

release.

       Defendant entered a guilty plea to Count 1 of the indictment charging her with

Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine in

violation of 21:846, 21:841(a)(1), 21:841(b)(1)(B)(viii).

       For reasons stated on the record, defendant shall remain detained pending

further proceedings.


       IT IS SO ORDERED.

                                              /s/ Timothy P. Greeley
                                           TIMOTHY P. GREELEY
                                           UNITED STATES MAGISTRATE JUDGE
Dated: November 8, 2018
